 
EXHIBIT 10.2
 
INGRAM MICRO INC.
2008 EXECUTIVE INCENTIVE PLAN
 
This Ingram Micro Inc. 2008 Executive Incentive Plan (the “Plan”) constitutes an
amendment and restatement of the Ingram Micro Inc. Executive Incentive Plan,
which was adopted effective as of February 12, 2002, subject to approval by the
shareholders of Ingram Micro Inc. (the “Company”), which approval was obtained
on May 30, 2002. This Plan shall be effective as of June 6, 2007, subject to
approval by the Company’s shareholders.
 
1. Purpose.   The principal purpose of the Ingram Micro Inc. Executive Incentive
Plan (the “Plan”) is to provide incentives to executive officers of Ingram Micro
Inc. (the “Company”) who have significant responsibility for the success and
growth of the Company and to assist the Company in attracting, motivating and
retaining executive officers on a competitive basis.
 
2. Administration of the Plan.   The Plan shall be administered by the Human
Resources Committee of the Board of Directors (the “Committee”). The Committee
shall have the sole discretion to interpret the Plan; establish performance
periods from time to time, approve a pre-established objective performance
measure or measures from time to time; certify the level to which each
performance measure was attained prior to any payment under the Plan; approve
the amount of awards made under the Plan; and determine who shall receive any
payment under the Plan.
 
The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations and guidelines for the
administration of the Plan and for the conduct of its business as the Committee
deems necessary or advisable. The Committee’s interpretations of the Plan, and
all actions taken and determinations made by the Committee pursuant to the
powers vested in it hereunder, shall be conclusive and binding on all parties
concerned, including the Company, its shareholders and any person receiving an
award under the Plan.
 
3. Eligibility.   Executive officers and other key management personnel of the
Company and its affiliates (each an “Eligible Individual”) shall be eligible to
receive awards under the Plan. The Committee shall designate the executive
officers and other key management personnel who will participate in the Plan
from time to time.
 
4. Awards.  
 
(a) Grant.  Subject to the provisions of the Plan, the terms of any applicable
equity plan and the contractual provisions affecting the Company, the Committee
shall have sole and complete authority to determine the Eligible Individuals who
shall receive an award, which shall consist of a right which is denominated in
cash or shares of the Company’s Class A common stock, valued, as determined by
the Committee, in accordance with the achievement of such performance goals
during such performance periods as the Committee shall establish, and payable at
such time and in such form as the Committee shall determine. If an individual
becomes an executive officer during the year, such individual may be granted
eligibility for an award for that year upon such individual becoming an
executive officer.
 
(b) Terms and Conditions.  Subject to the terms of the Plan, the terms of any
applicable equity plan any contractual provisions affecting the Company and any
applicable award agreement, the Committee shall determine the performance
periods (which may be short or long-term, and which may overlap), the
performance goals to be achieved during any performance period, the incentive
award targets for participants, the amount of any award and the amount and kind
of any payment or transfer to be made pursuant to any award, and whether such
awards are intended to constitute “qualified performance-based compensation”
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code,” and such compensation “Qualified Performance-Based
Compensation”).
 
(c) Performance Goals with Respect to Qualified Performance-Based
Compensation.  Any awards under the Plan that are intended to constitute
Qualified Performance-Based Compensation shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 162(m) of
the Code and the Treasury Regulations thereunder. Any performance goals
established by the Committee for any award granted under the


B-1



--------------------------------------------------------------------------------



 



Plan that is intended to constitute Qualified Performance-Based Compensation
shall satisfy the following requirements:
 
(i) Such goals shall be based on any one or more of the following performance
criteria: asset turn-over, customer satisfaction, market penetration, associate
satisfaction or similar indices, price of the Company’s Class A common stock,
stockholder return, return on assets, return on equity, return on investment,
return on capital, return on invested capital, return on working capital, return
on sales, other return measures, sales productivity, sales growth, total new
sales, productivity ratios, expense targets, economic profit, economic value
added, net earnings (either before or after one or more of the following:
interest, taxes, depreciation and amortization), income (either before or after
taxes), operating earnings or profit, gross or net profit or operating margin,
gross margin, gross or net sales or revenue, cash flow (including, but not
limited to, operating cash flow and free cash flow), net worth, earnings per
share, earnings per share growth, operating unit contribution, achievement of
annual or multiple year operating profit plans, earnings from continuing
operations, costs, expenses, working capital, implementation or completion of
critical projects or processes, performance achievements on certain designated
projects, debt levels, market share or similar financial performance measures as
may be determined by the Committee, any of which may be measured either in
absolute terms or as compared to any incremental increase or decrease or as
compared to results of a peer group or to market performance indicators or
indices.
 
(ii) The Committee may, in its sole discretion, provide that one or more of the
following objectively determinable adjustments shall be made to one or more of
such goals: items related to a change in accounting principle; items relating to
financing activities; expenses for restructuring or productivity initiatives;
other non-operating items; items related to acquisitions; items attributable to
the business operations of any entity acquired by the Company during the
performance period; items related to the disposal of a business or segment of a
business; items related to discontinued operations; items attributable to any
stock dividend, stock split, combination or exchange of shares occurring during
the performance period; or any other items of significant income or expense
which are determined to be appropriate adjustments; items relating to unusual or
extraordinary corporate transactions, events or developments, items related to
amortization of acquired intangible assets; items that are outside the scope of
the Company’s core, on-going business activities; or items relating to any other
unusual or nonrecurring events or changes in applicable laws, accounting
principles or business conditions. Such determinations shall be made within the
time prescribed by, and otherwise in compliance with, Section 162(m) of the
Code.
 
(iii) Such goals may be established on a cumulative basis or in the alternative,
and may be established on a stand-alone basis with respect to the Company, any
of its operating units, or an individual, or on a relative basis with respect to
any peer companies or index selected by the Committee.
 
(iv) Such goals may be based on an analysis of historical performance and growth
expectations for the business, financial results of other comparable businesses,
and progress towards achieving the long-range strategic plan for the business.
 
(v) Such goals shall be established in such a manner that a third party having
knowledge of the relevant facts could determine whether the goals have been met.
 
(d) Procedures with Respect to Awards.  To the extent necessary to comply with
the requirements of Section 162(m)(4)(C) of the Code, with respect to any award
that is intended to constitute Qualified Performance-Based Compensation, no
later than 90 days following the commencement of any performance period or any
designated fiscal period or period of service (or such earlier time as may be
required under Section 162(m) of the Code), the Committee shall, in writing,
(a) designate one or more participants, (b) select the performance criteria and
adjustments applicable to the performance period (as provided in Section 4(c)
above), (c) establish the performance goals, and amounts of such awards, as
applicable, which may be earned for such performance period based on the
performance criteria, (d) specify the relationship between performance criteria
and the performance goals and the amounts of such awards, as applicable, to be
earned by each participant for such performance period, and (e) establish, in
terms of an objective formula or standard, the method for computing the amount
of compensation payable upon attainment of the performance goals, such that a
third party having knowledge of the relevant facts could calculate the amount to
be paid. Following the completion of each performance period, the


B-2



--------------------------------------------------------------------------------



 



Committee shall determine whether and the extent to which the applicable
performance goals have been achieved for such performance period and approve any
payments, which determination and approvals shall be recorded in the minutes of
the Committee. In determining the amount earned under such awards, with respect
to any award granted to one or more Eligible Individuals, the Committee shall
have the right to reduce or eliminate (but not to increase) the amount payable
at a given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the performance period.
 
(e) Payment of Awards.  Awards may be paid in a lump sum or in installments
following the close of the performance period or, in accordance with procedures
established by the Committee, on a deferred basis. With respect to any award
that is intended to constitute Qualified Performance-Base Compensation, a
participant shall be eligible to receive payment pursuant to such awards for a
performance period only if and to the extent the performance goals for such
period are achieved, and only after the Committee has certified in writing that
such goals have been achieved. In no event may any participant be paid more than
$7,500,000 under any one or more awards under the Plan in any fiscal year of the
Company.
 
(f) Applicability.  The grant of an award to an Eligible Individual for a
particular performance period shall not require the grant of an award to such
Eligible Individual in any subsequent performance period and the grant of an
award to any one Eligible Individual shall not require the grant of an award to
any other Eligible Individual in such period or in any other period.
 
(g) Additional Limitations.  Notwithstanding any other provision of the Plan,
any award that is intended to constitute Qualified Performance-Based
Compensation shall be subject to any additional limitations set forth in
Section 162(m) of the Code or any regulations or rulings issued thereunder that
are requirements for Qualified Performance-Based Compensation, and the Plan and
the award agreement shall be deemed amended to the extent necessary to conform
to such requirements.
 
5. Miscellaneous Provisions.   The Company shall have the right to deduct from
all awards hereunder paid in cash any federal, state, local or foreign taxes
required by law to be withheld with respect to such awards. Neither the Plan nor
any action taken hereunder shall be construed as giving any employee any right
to be retained in the employ of the Company. The costs and expenses of
administering the Plan shall be borne by the Company and shall not be charged to
any award or to any participant receiving an award.
 
The Plan is not the exclusive method pursuant to which the Company may establish
or otherwise make available bonus or incentive payments to its executive
officers and other key employees.
 
The validity, construction, and effect of the Plan and any rules and regulations
relating to the Plan and any award shall be determined in accordance with the
laws of the State of Delaware.
 
6. Effective Date, Amendments and Termination.   The Plan shall become effective
as of June 6, 2007 subject to approval by the shareholders of the Company at its
2008 Annual Meeting of Shareholders. The Committee may at any time terminate or
from time to time amend the Plan in whole or in part, but no such action shall
adversely affect any rights or obligations with respect to any awards
theretofore made under the Plan.
 
However, unless the shareholders of the Company shall have first approved
thereof, no amendment of the Plan shall be effective which would increase the
maximum amount which can be paid to any one executive officer under the Plan in
any fiscal year, which would change the specified performance goals for payment
of awards, or which would modify the requirement as to eligibility for
participation in the Plan.
 
Unless it is sooner terminated, or materially modified and approved by the
shareholders of the Company, the Plan shall be resubmitted for approval by the
shareholders in the fifth year after it shall have been last approved by the
shareholders.


B-3